Citation Nr: 0621617	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  02-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1979 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


REMAND

Because of the somewhat varying findings reported on 
examinations in September 1999 and September 2001 and the 
findings on medical reports dated in April and May 2002, it 
was directed in the Board's December 2003 remand that the 
veteran be afforded a VA examination in order to assess the 
current severity of his hemorrhoids.

However, the veteran twice failed to report for a VA 
examination scheduled pursuant to the Board's December 2003 
remand.  The veteran was sent a letter in July 2005, in which 
he was informed that without a current VA examination his 
claim may have to be denied.  The letter requested that the 
veteran complete the enclosed VA Form 21-4138 to let VA know 
whether or not he was willing and able to report for an 
examination, if rescheduled.  In this regard, the veteran 
has, indeed, submitted correspondence, dated in March 2006, 
requesting that the examination be rescheduled.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center for the following actions:

1.  Schedule the veteran for a VA 
examination in order to determine the 
current nature and severity of any 
hemorrhoids present.  The examiner is to 
comment on whether the evidence shows 
large or thrombotic, irreducible 
hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences 
or external or internal hemorrhoids with 
persistent bleeding and with secondary 
anemia, or with fissures.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



